                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JOSEPH GASTON,                                 )       CASE NO. 1:18 CV 2440
                                               )
                 Plaintiff,                    )       JUDGE CHRISTOPHER A. BOYKO
                                               )
           v.                                  )
                                               )       OPINION AND ORDER
LAKE SHORE TOWERS, et al.,                     )
                                               )
                 Defendants.                   )


CHRISTOPHER A. BOYKO, J.:


          Pro se Plaintiff Joseph Gaston filed this action under the Fair Housing Act, 42 U.S.C. §

3604, 42 U.S.C. § 1982 and 42 U.S.C. § 1983 against Lake Shore Towers, Pinzone Towers,

Winton Manor, Euclid Beach Villa, National Church Residences, C.H.N. Housing Partners and

Ohio Housing Finance Agency. In the Complaint, Plaintiff alleges each of the Defendants

declined his rental application, citing his past felony criminal record. He asserts Defendants

discriminated against him on the basis of disability and race. He seeks monetary and injunctive

relief.

          Plaintiff also filed a Motion to Proceed In Forma Pauperis (Doc. No. 2). That Motion is

granted.

                                       I. BACKGROUND

          Plaintiff alleges that between December 2017 and March 2018, he submitted rental

applications to Lake Shore Towers, Pinzone Towers, Winton Manor, Euclid Beach Villa,
National Church Residences and C.H.N. Housing Partners. He alleges he was informed by each

of them that his application was denied on the basis of his prior felony conviction, credit report,

past evictions and inaccurate or misleading information on his application. He appealed the

denial of those applications, providing evidence to support his claim that he was not evicted.

The decisions, however, were upheld on the basis of the felony conviction.

       Plaintiff contends the Defendants engaged in discriminatory housing practices, including

refusal to rent, discrimination in rental terms and refusal to make reasonable accommodations in

rules, policies and practices, in violation of the Fair Housing Act. He further alleges he has a

disability which substantially impair major life functions, but he does not elaborate on what his

disability is. It appears he may be suggesting his prior conviction is a disability. He contends

the Defendants failed to make a reasonable accommodation in their rules and policies to allow

him to rent from them, again in violation of the Fair Housing Act. He states this has caused him

to remain in a state of homelessness in violation of the Due Process Clause of the United States

and violates the Eighth Amendment. He claims the Ohio Housing Finance Agency grants

federal monies in the form of subsidized tax credits to qualified apartment owners to make low

income housing available to individuals who qualify for their programs. He contends the Ohio

Housing Finance Agency violated his rights under Ohio law by granting the Defendants federal

money when they knew or should have known Defendants were engaging in discriminatory

conduct.

                                 II. LAW AND ANALYSIS

Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,


                                                -2-
365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when the

Defendant is immune from suit or when the Plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when

the allegations are delusional or rise to the level of the irrational or “wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A

pleading must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in

the pleading must be sufficient to raise the right to relief above the speculative level on the

assumption that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555.

The Plaintiff is not required to include detailed factual allegations, but must provide more than

“an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A

pleading that offers legal conclusions or a simple recitation of the elements of a cause of action

will not meet this pleading standard. Id. In reviewing a Complaint, the Court must construe the

pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998).




                                                 -3-
Fair Housing Act

       Plaintiff asserts the Defendants violated the Fair Housing Act (“FHA”), by refusing to

rent to him and by refusing to modify their rental policies to allow him to qualify as a renter.

The FHA, 42 U.S.C. § 3604, makes it unlawful to:

               (a) To refuse to sell or rent after the making of a bona fide offer,
               or to refuse to negotiate for the sale or rental of, or otherwise
               make unavailable or deny, a dwelling to any person because of
               race, color, religion, sex, familial status, or national origin.

               (b) To discriminate against any person in the terms, conditions, or
               privileges of sale or rental of a dwelling, or in the provision of
               services or facilities in connection therewith, because of race,
               color, religion, sex, familial status, or national origin.

Those protections were extended to disabled persons in 1988. See 42 U.S.C. § 3604(f)(2).

       Here, the Defendants did not deny Plaintiff’s housing applications on the basis of race,

color, religion, gender, familial status, national origin or disability. Plaintiff allege Defendants

declined his applications because he had been convicted of a second degree felony. Having a

felony criminal record is not a characteristic protected by the FHA and it does not qualify as a

disability. He fails to state a claim for relief under the FHA.

41 U.S.C. § 1982

       Similarly, 42 U.S.C. § 1982 protects citizens against racial discrimination in the

purchase, lease and sale of real and personal property. To establish a prima facie case for

violations of §1982, Plaintiff must show: (1) he is a member of a racial minority; (2). that he

applied for and was qualified to rent or purchase a vacant apartment; (3) that Defendants acted

with racial discriminatory intent in rejecting his application; and (4) that the opportunity to rent

the vacant apartment remained open. Selden Apartments v. United States Dep't. of Hous. and


                                                 -4-
Urban Dev., 785 F.2d 152, 159 (6th Cir. 1986); Darby v. Heather Ridge, 806 F. Supp. 170,

173–74 (E.D. Mich. 1992). Plaintiff does not reveal his race and the Complaint contains no

facts which even remotely suggest that any of the Defendants denied his application based on

his race. Furthermore, Plaintiff’s Complaint suggests he was not qualified to rent any of the

apartments. Under the rental policies in question, his prior felony conviction rendered him

ineligible.

42 U.S.C. § 1983

        Finally, Plaintiff fails to state a claim under 42 U.S.C. § 1983. To establish a prima

facie case under 42 U.S.C. § 1983, Plaintiff must assert that a person acting under color of state

law deprived him of rights, privileges, or immunities secured by the Constitution or laws of the

United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981). Generally to be considered to have

acted “under color of state law,” the person must be a state or local government agency, official

or employee. These Defendants are private apartment complexes, not government agencies.

        A private party may be found to have acted under color of state law, but only under

limited circumstances such as when the party acted together with or obtained significant aid

from state officials to such a degree that its actions are essentially those of the state. Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982). A private party may also be deemed a state

actor if it exercises powers traditionally reserved to a state. Jackson v. Metropolitan Edison

Co., 419 U.S. 345, 352 (1974). The only connection with a government entity that Plaintiff

alleges is that Defendants receive federal funds. Plaintiff does not indicate how receipt of

federal funds qualifies as state action. Furthermore, even if the funding came from or through

the state, the actions of a private entity do not become state action merely because the


                                                 -5-
government provides funding to the private party. See Rendell–Baker v. Kohn, 457 U.S. 830,

840 (1982).

                                      III. CONCLUSION

       Accordingly, Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. No. 2) is granted,

his Motion for Temporary Restraining Order and Preliminary Injunction (Doc. No. 3) and his

Motion for Appointment of Counsel (Doc. No. 4) are denied, and this action is dismissed

pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith.1

       IT IS SO ORDERED.


                                                   s/ Christopher A. Boyko

                                               CHRISTOPHER A. BOYKO
                                               UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

               An appeal may not be taken in forma pauperis if the trial court certifies that it is not
               taken in good faith.

                                                 -6-
